DETAILED ACTION
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genhua (GB 2479893 A).
Regarding claim 11, a semiconductor component (fig 1) comprising: a semiconductor layer (4) injected with a same type of dopant(pp. 8, line 21-27); a gate electrode (40)disposed on a gate insulation film(32) disposed on the semiconductor layer (4); a dielectric layer (12/22)disposed on the semiconductor layer (4) at both sides of the gate

Regarding claim 15, Genhua et al discloses herein the dielectric layer further comprises hafnium dioxide (HfO2)(pp. 12, lines 10-12).
Regarding claim 17, Genhua et al discloses wherein the dielectric has a thickness of 2.4 nm( pp. 12, lines 24-29)  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8,  13, 16, 18, 20, & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genhua (GB 2479893 A)
Regarding claim 1, Genhua et al discloses a junctionless field-effect transistor (fig. 1)comprising: a semiconductor layer (4) injected with a same type of dopant (pp. 8, line 21-27); a gate electrode(40) disposed on a gate insulation film(32) disposed on the semiconductor layer(4); a dielectric layer(12,22) disposed on the semiconductor layer(4) at both sides of the gate electrode(40); and source/drain electrodes(14,24) each disposed on the dielectric layer(12,22), wherein the dielectric layer oxide (pp. 17, lines 1-2)and has a thickness(pp. 12, lines 24-29) but fails to teach  of 2 nm to 4 nm.  However, it would have been obvious to one of ordinary skill in the art before the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 5, Genhua et al discloses wherein the dielectric is formed (pp. 12, lines 10-16).  The limitation of “formed by an ALD (atomic layer deposition) process “ asserts the method by which the layer is formed and is treated as a product-by –process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Regarding claim 7, Genhua et al discloses manufacturing method for a junctionless field-effect transistor (fig. 1), the manufacturing method comprising: forming a gate structure(40) on a semiconductor layer (4), the semiconductor layer injected with a same type of dopant(pp. 8, line 21-27); forming a dielectric layer (12/22) on the semiconductor layer (4)on both sides of the gate structure (40); and forming source/drain electrodes(14,24) on the dielectric layer (12,22), wherein the dielectric layer Is a metal oxide(pp. 17, lines 1-2) and has a thickness( pp. 12, lines 24-29) but fails to teach  of 2 nm to 4 nm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness of 2 prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 8, Genhua et al discloses wherein the gate structure comprises: a gate electrode(40); and a gate insulation film (32)formed between the gate electrode and the semiconductor layer (4) fig. 1.
Regarding claim 13, Genhua et al discloses wherein the dielectric is formed (pp. 12, lines 10-16).  The limitation of “formed by an ALD (atomic layer deposition) process “ asserts the method by which the layer is formed and is treated as a product-by –process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Regarding claim 16, Genhua et al discloses all the claim limitations of claim 11  and further teaches wherein the dielectric has a thickness( pp. 12, lines 24-29)  but fails to teach  of 2 nm to 4 nm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness of 2 nm to 4 nm through routine experimentation since in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Regarding claim 18, Genhua et al discloses wherein the dielectric has a thickness of 2.4 nm (pp. 12, lines 24-28).
Regarding claim 20, Genhua et al discloses wherein the dielectric layer comprises any one of aluminum oxide (AI2O3), magnesium oxide (MgO)(pp. 12, lines 10-12).
Regarding claim 22, Genhua et al discloses wherein the dielectric layer comprises any one of aluminum oxide (AI2O3), magnesium oxide (MgO)(pp. 12, lines 10-12).
Claim  9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Genhua (GB 2479893 A)in view of Lu (US Pub no. 2019/0165103 A1).
Regarding claim 9, Genhua et al discloses all the claim limitations of claim 1 but fails to teach wherein the dielectric layer is formed by an ALD (atomic layer deposition) process.
However, Lu et al teaches forming dielectric layers by ALD [0027], It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Genhua et al with the ALD process of Lu et al since one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art in re Niissen851 F.2d 1401,7 USPQ2d 1500 (Fed. Cir. 1988)
Allowable Subject Matter
Claims 2, 6, 12, 14,19, & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LATANYA N CRAWFORD EASON/           Primary Examiner, Art Unit 2813